Herbert, J.,
concurring. The sufficiency of the evidence was thoroughly tested in the courts below. The trial court denied a motion by defendant for a directed verdict. It overruled defendant’s motion for a new trial, which contained a claim of error that the verdict was against the manifest weight of the evidence. Judgment was entered on the verdict.
The weight of the evidence was specifically raised in the Court of Appeals by defendant in its sixth assignment of error:
“6. The verdict and judgment is * * * against the manifest weight of the evidence.” The Court of Appeals overruled this assignment of error, in the exercise of its constitutional power to weigh the evidence. The trial judge, the judges of the Court of Appeals and the members of the jury must be presumed to have reasonable minds under the doctrine of Hamden Lodge v. Ohio Fuel Gas Co., 127 Ohio St. 469.
The more liberal rule of law announced in the majority opinion can only strengthen the holding of the Court of Appeals in its refusal to sustain the sixth assignment of error, the majority stating in its opinion that “the terrain between the sidewalk and curb was mostly bare ground with scattered clumps of grass. * * * The surface was uneven containing bumps and holes. * * * the visibility was relatively poor * *